Order entered May 1, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00090-CR

                                DAVID BRIAN NEFF, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-82288-2018

                                             ORDER
       The reporter’s record, requested on January 18, 2019, was due March 10, 2019. When it

was not filed, we notified court reporter Kimberly Tinsley by postcard dated March 13, 2019 that

it was overdue and directed her to file the reporter’s record by April 12, 2019. To date, the

reporter’s record has not been filed and we have had no communication from Ms. Tinsley.

       We ORDER the complete reporter’s record filed within TWENTY DAYS OF THE

DATE OF THIS ORDER. We caution Ms. Tinsley that the failure to file the reporter’s record

by that date will result in the Court taking whatever remedies it has available to ensure this

appeal proceeds in a more timely fashion, which may include ordering that she not sit as a court

reporter until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Mark Rusch,

Presiding Judge, 401st Judicial District Court; Kimberly Tinsley, official court reporter, 401st

Judicial District Court; and to counsel for all parties.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE